                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10

                                  11     UNITED STATES OF AMERICA,                        Case No. 19-cv-05454-TSH
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                                                                          ORDER RE: MOTION FOR LEAVE TO
                                  13             v.                                       SERVE BY PUBLICATION
                                  14     ELIZABETH BENSON, et al.,                        Re: Dkt. No. 19
                                  15                    Defendants.

                                  16

                                  17                                           I.    INTRODUCTION
                                  18          This is a civil action to reduce to judgment federal income tax assessed against Defendants
                                  19   Elizabeth C. Benson and Burton O. Benson and to foreclose the United States’ Federal Tax Liens
                                  20   against real property held by them. The government moves for leave to serve process on
                                  21   Defendant Belarus Investments Limited by publication. ECF No. 19. No opposition has been
                                  22   received. The Court finds this matter suitable for disposition without oral argument and
                                  23   VACATES the December 26, 2019 hearing. See Civ. L.R. 7-1(b). Having considered the
                                  24   government’s position, relevant legal authority, and the record in this case, the Court GRANTS
                                  25   the motion for the following reasons.
                                  26                                           II.   BACKGROUND
                                  27          The government filed this action on August 30, 2019. Compl., ECF No. 1. According to
                                  28   the complaint, the Bensons hold title to the property located in Contra Costa County at 5 Evans
                                   1   Place, Orinda, California 94563 (the “Subject Property”). Id. ¶¶ 6, 13. The government also

                                   2   brings this case against Defendants USAA Federal Savings Bank, Belarus Investments Limited,

                                   3   Contra Costa County Treasurer, and California Franchise Tax Board as they may claim some

                                   4   right, title, or interest in the Subject Property. Id. ¶¶ 9-12.

                                   5           At the time it filed its complaint, the government was aware that Burton Benson died on

                                   6   April 21, 2017 and Elizabeth Benson was ill and in hospice care. Id. ¶ 7; Matchison Decl. ¶ 2,

                                   7   ECF No. 19-1. Because of her poor health, the government attempted to facilitate service of the

                                   8   complaint and other initiating documents through some manner other than personal service at her

                                   9   hospice bed, but all efforts proved unsuccessful and Mrs. Benson died on or about October 1,

                                  10   2019, before being served. Matchison Decl. ¶¶ 3, 5. The government has been unable to locate a

                                  11   family member or other individual willing to serve as a representative for Mrs. Benson in this

                                  12   case. Id. ¶ 7.
Northern District of California
 United States District Court




                                  13           According to the government, very little information exists with respect to Belarus

                                  14   Investments Limited. Mot. at 2. A Short Form Deed of Trust and Assignment of Rents listing

                                  15   Burton O. Benson and Elizabeth C. Benson as the trustor and Belarus Investments Limited as both

                                  16   the trustee and beneficiary was recorded with the Contra Costa County Recorder’s Office on

                                  17   September 25, 2003. Matchison Decl. ¶ 8. Although the document indicates that Belarus

                                  18   Investments Limited is secured in the amount of $1,110,000 by the Subject Property, the

                                  19   government maintains that several aspects of this document are suspect. Mot. at 2. First, there is

                                  20   no individual identified for Belarus Investments Limited and no signatures appear on the

                                  21   document on its behalf. Id. Further, after recording, the deed was sent to “Preservation Capital

                                  22   Corp.,” whose address is listed as 426 N. Wiget Lane, Suite B, Walnut Creek, California 94598,

                                  23   but Preservation Capital Corp. no longer exists at that address. Matchison Decl. ¶¶ 9-11. The

                                  24   government also maintains it is unclear whether Belarus Investments Limited or Preservation

                                  25   Capital Corp. ever did exist because a search of the California Secretary of State’s website for

                                  26   business entities failed to yield any results for any permutation of both names and an internet

                                  27   search has likewise provided no credible leads. Id. ¶¶ 9-10. As a result, the government suspects

                                  28   that Belarus Investments Limited is likely a fictitious entity formed to make the Subject Property
                                                                                            2
                                   1   appear to be near fully encumbered. Id. ¶ 12. The government seeks to serve Defendant Belarus

                                   2   Investments Limited by publication. Mot. at 4. Based on the delay in service, the government

                                   3   also seeks an extension of time pursuant to Federal Rule of Civil Procedure 4(m), through March

                                   4   11, 2020, to complete service on Defendants Elizabeth C. Benson and Belarus Investments

                                   5   Limited. Id.

                                   6                                        III.   LEGAL STANDARD
                                   7          Under Federal Rule of Civil Procedure 4(e), a plaintiff may serve an individual in the

                                   8   United States using any method permitted by the law of the state in which the district court is

                                   9   located or in which service is affected. Fed. R. Civ. P. 4(e)(1). California law allows for five

                                  10   basic methods of service: (1) personal delivery to the party, see Cal. Civ. Proc. Code § 415.10; (2)

                                  11   delivery to someone else at the party’s usual residence or place of business with mailing after

                                  12   (known as “substitute service”), see id. § 415.20; (3) service by mail with acknowledgment of
Northern District of California
 United States District Court




                                  13   receipt, see id. § 415.30; (4) service on persons outside the state by certified or registered mail

                                  14   with a return receipt requested, see id. § 415.40; and (5) service by publication, see id. § 415.50.

                                  15          California law permits service by publication “if upon affidavit it appears to the

                                  16   satisfaction of the court in which the action is pending that the party to be served cannot with

                                  17   reasonable diligence be served in another manner” specified in Article 3 of the California Code of

                                  18   Civil Procedure. Cal. Civ. Proc. Code § 415.50(a). In determining whether a plaintiff has

                                  19   exercised “reasonable diligence,” the court examines the affidavit to see whether the plaintiff

                                  20   “took those steps a reasonable person who truly desired to give notice would have taken under the

                                  21   circumstances.” Donel, Inc. v. Badalian, 87 Cal. App. 3d 327, 333 (1978). The “reasonable

                                  22   diligence” requirement “denotes a thorough, systematic investigation and inquiry conducted in

                                  23   good faith by the party or his agent or attorney.” Kott v. Super. Ct., 45 Cal. App. 4th 1126, 1137

                                  24   (1996). “Before allowing a plaintiff to resort to service by publication, the courts necessarily

                                  25   require him to show exhaustive attempts to locate the defendant, for it is generally recognized that

                                  26   service by publication rarely results in actual notice.” Watts v. Crawford, 10 Cal. 4th 743, 749 n.5

                                  27   (1995) (quotations and citations omitted). And because of due process concerns, service by

                                  28   publication should be allowed only “as a last resort.” Donel, 87 Cal. App. 3d at 333. “However,
                                                                                          3
                                   1   when there is evidence that a defendant is evading service, courts are more willing to allow

                                   2   alternative methods such as service by publication.” Felix v. Anderson, 2015 WL 545483, at *2

                                   3   (N.D. Cal. Feb. 9, 2015) (citing Miller v. Super Ct., 195 Cal. App. 2d 779, 786 (1961)).

                                   4          That a plaintiff has taken one or a few reasonable steps to serve a defendant does not mean

                                   5   that all “myriad . . . avenues” have been properly exhausted to warrant service by publication. Id.

                                   6   But a plaintiff will generally satisfy its burden through “[a] number of honest attempts to learn [a]

                                   7   defendant’s whereabouts or his address” by asking his relatives, friends, acquaintances, or

                                   8   employers, and by investigating “appropriate city and telephone directories, the voters’ register,

                                   9   and the real and personal property index in the assessor’s office, near the defendant’s last known

                                  10   location.” Kott, 45 Cal. App. 4th at 1137 (quotations omitted). “These are likely sources of

                                  11   information, and consequently must be searched before resorting to service by publication.” Id.

                                  12   The reasonable-diligence inquiry is fact and case specific. Id. at 1137-38 (“[T]he showing of
Northern District of California
 United States District Court




                                  13   diligence in a given case must rest on its own facts and no single formula or mode of search can be

                                  14   said to constitute due diligence in every case.”).

                                  15                                            IV.   DISCUSSION
                                  16          Here, after the government learned of the short form deed assigning Belarus Investments

                                  17   Limited as both the trustee and beneficiary of the Subject Property, it conducted a search of the

                                  18   online database of business entities, located at the California Secretary of State’s website, for

                                  19   Belarus Investments Limited and Preservation Capital Corporation, using both of those specific

                                  20   names as well as other iterations. Matchison Decl. ¶ 9. Counsel could not locate any listing,

                                  21   active or dissolved, that matched either name. Id. The government also conducted an internet

                                  22   search for Belarus Investments Limited and Preservation Capital Corporation, using both of those

                                  23   specific names as well as other iterations, but counsel was unable to find either a physical or a

                                  24   virtual location for either entity. Id. ¶ 10. The government also attempted service by other means.

                                  25   On November 18, 2019, a process server attempted to serve Belarus Investments Limited at the

                                  26   address reflected on its deed for Preservation Capital Corporation, but the process server

                                  27   confirmed that neither entity exists at that location. Id. ¶ 11. It appears that Belarus Investments

                                  28   Limited could be a fictitious entity that was created by the Bensons to make their property appear
                                                                                            4
                                   1   encumbered.

                                   2           Further, both title holders to the property have died and the government has been unable to

                                   3   locate a family member or other individual willing to serve as a representative for Mrs. Benson,

                                   4   who was the last surviving title holder. As such, the government has been unable to discover from

                                   5   the title holders or their family members whether Belarus Investments is legitimate. Id. ¶ 12.

                                   6   Given this background, the Court finds the government has attempted to serve Belarus

                                   7   Investments Limited with reasonable diligence.

                                   8           The Court next looks to whether service by the proposed publication method is reasonably

                                   9   calculated to give actual notice. As noted above, it is generally recognized that service by

                                  10   publication rarely results in actual notice. Watts, 10 Cal. 4th at 749 n.5. However, service under

                                  11   the section 415.50 is deemed complete as provided in California Government Code section 6064,

                                  12   which provides:
Northern District of California
 United States District Court




                                  13                   Publication of notice pursuant to this section shall be once a week for
                                                       four successive weeks. Four publications in a newspaper regularly
                                  14                   published once a week or oftener, with at least five days intervening
                                                       between the respective publication dates not counting such
                                  15                   publication dates, are sufficient. The period of notice commences
                                                       with the first day of publication and terminates at the end of the twenty
                                  16                   eighth day, including therein the first day.
                                  17   Cal. Gov’t Code § 6064. If the Court grants the motion, the government states it will publish

                                  18   notice in The East Bay Times, which is a newspaper of general circulation in Contra Costa

                                  19   County. Mot. at 4. As set forth in the complaint, this action is one affecting real property in

                                  20   which Belarus Investments Limited may claim an interest, yet the government is unable to locate

                                  21   it despite reasonable diligence. The Court therefore finds that service by publication is appropriate

                                  22   because it is the method most likely to give actual notice to Belarus Investments Limited, if such

                                  23   an entity exists.

                                  24                                            V.    CONCLUSION
                                  25           For the reasons stated above, the Court GRANTS the government’s motion. Publication

                                  26   of notice is to be conducted in a manner consistent with California Code of Civil Procedure

                                  27   section 415.50 and California Government Code section 6064 by publishing the summons in The

                                  28   East Bay Times once per week for four consecutive weeks. The Court also GRANTS the
                                                                                          5
                                   1   government an extension of time, until March 11, 2020, by which to effect service on Defendants

                                   2   Elizabeth C. Benson and Belarus Investments Limited.

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: December 5, 2019

                                   6
                                                                                                 THOMAS S. HIXSON
                                   7                                                             United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      6
